—Order of disposition, Family Court, New York County (Leah Ruth Marks, J.), entered April 5, 1993, which placed appellant in a non-secure placement facility with the New York State Division for Youth for 18 months, the first 6 months to be spent in a 24-hour residential program, unanimously affirmed, without costs.
Evidence at the hearing, including evidence of appellant’s family history, his prior encounter with the criminal justice system, his truancy from school, his rearrest while on probation, and his violation of the terms of his probation in failing to attend school and counseling despite the best efforts of his father, overwhelmingly established appellant’s continued need for treatment and supervision, and that the placement directed was the least restrictive available alternative consistent with both appellant’s needs and best interests and the need to protect the community (Family Ct Act § 352.2 [2] [a]; see, Matter of Katherine W., 62 NY2d 947). Concur — Murphy, P. J., Sullivan, Carro, Wallach and Asch, JJ.